Citation Nr: 1642960	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to January 26, 2007, for the grant of service connection for degenerative changes of the cervical spine, status post anterior cervical spine fusion, to include whether there was clear and unmistakable error (CUE) in an April 1998 rating decision denying entitlement to service connection for a neck injury.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, service connection was granted for a cervical spine disorder.  A 20 percent rating was assigned, effective January 26, 2007.  The Veteran submitted a timely notice of disagreement (NOD) claiming that an earlier effective date was warranted for the grant of service connection, and this appeal ensued.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The Board recognizes that following the issuance of the October 2011 statement of the case (SOC), additional VA treatment records were downloaded to Virtual VA in October 2016.  These records, however, are not pertinent to the issue adjudicated herein.  Thus, a remand for Agency of Original Jurisdiction (AOJ) consideration is not necessary in this case under 38 U.S.C.A. § 20.1304 (2015).  

The Veteran was previously represented by The American Legion.  In June 2016, a VA Form 21-22 was submitted, appointing Massachusetts Department of Veterans Services as the Veteran's representative before VA.  The RO has recognized this change in representation.

The Board also notes that the Veteran has apparently been issued a second Social Security number.  His electronic claims file has been issued a number other than the one noted above.  This matter is brought to the attention of the Regional Office, for any action deemed appropriate.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for residuals of a neck injury in October 1997.  The claim was denied in an April 1998 rating decision, and the Veteran did not appeal the claim or submit new and material evidence within one year of the decision notification.  The April 1998 rating decision is final.  

2.  On January 26, 2007, VA received a request from the Veteran to reopen a claim of entitlement to service connection for a neck injury.  

3.  At the time of receipt of the January 26, 2007, claim to reopen, there was no pending or otherwise unadjudicated claim for entitlement to service connection for a neck disorder.  

4.  The Veteran has not alleged an error of fact or law in the April 1988 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 26, 2007, for the grant of service connection for status post cervical spine degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that adjudication of a claim for an earlier effective date from a grant of service connection is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the veteran.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2015).  This case also addresses whether a liberalizing law can afford an earlier effective date, but this question also pertains to the dates of receipt of certain documents by VA and/or promulgation of documents to the veteran.  Consequently, there is no additional development that can be conducted, examination performed, nor any other records which can be obtained, which would substantiate the veteran's claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Earlier Effective Date, to Include CUE

The provisions of 38 U.S.C.A. § 5110(a) (West 2014) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a veteran shall be the day following the date of service discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2015).  

The provisions of 38 C.F.R. § 3.400 (2015) stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2015).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2015).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).  

As applicable herein, the regulations provide that a veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155.  

Such an informal claim must identify the benefit sought; upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id. 

The Veteran originally filed a claim for entitlement to service connection for a neck injury in October 1997.  The claim was denied in an April 1998 rating decision in that there was no evidence of treatment in service for a neck injury, and that the Veteran had not provided evidence demonstrating that his neck disorder was incurred in or aggravated by military service.  It was noted that his service treatment records (STRs) were unavailable.  The Veteran was properly notified of the decision and of his appellate rights but did not timely appeal or submit new and material evidence within one year.  

On January 26, 2007, the Veteran filed a petition to reopen his claim for service connection based on the provision of new and material evidence.  Added to the record were private records dated from 1992 forward which showed that the Veteran gave a history of initially injuring his neck while in service.  Also added was January 2009 testimony attesting to the fact that he initially injured his neck during service, and a lay statement wherein the attestee recalled that the Veteran injured his neck during service and wore a neck brace.  Additional attempts to obtain the unavailable STRs were unsuccessful.  

In February 2009, the Board reopened the previously denied claim and remanded for additional examination.  Entitlement to service connection for a cervical spine disorder was ultimately granted in an April 2011 rating decision, assigning an effective date of January 26, 2007, the date of his claim to reopen.  The grant was based, in part, on a VA medical examiner's March 2011 opinion that linked his degenerative changes in the cervical spine, status post anterior cervical fusion, to service.  She noted while the STRs were unavailable for review, the private records included a long-standing history of initially injuring the neck during service.  

The Veteran claims that the effective date for the grant of service connection for a cervical spine disorder should date back to 1997 when he filed his original claim for neck injury.  The Veteran contended in his May 2011 NOD disagreement that he was told that when his previously unavailable STRs became available, his claim would be reconsidered as though the records were available at the time that he initially filed his claim (in 1997).  Apparently, it is his argument that additional STRs were added to the record which show that he initially injured his neck during service, and that this was the onset of his currently service-connected neck problems.  

Again, the Veteran did file a claim for a neck injury in October 1997, but the April 1998 rating decision denying the claim was not appealed and, therefore, is final.  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  

There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  In addition, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (2005).  

In this case, there is no claim or contention that there was an unadjudicated implied claim that could form the basis of an earlier effective date.  The Board has identified no such claim, as detailed below.  As noted, the sole basis for the claim is that additional service records were ultimately received which should have resulted in consideration of the claim as if those records were always available.  Thus, the claim should be considered open from the initial filing of a claim of service connection in October 1997.  

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (q), (r) (2015).  The Veteran's new claim for his neck disorder was received January 26, 2007, which is the current effective date for service connection for his service-connected cervical spine disorder.  

The Veteran does not dispute that he failed to appeal the past rating decision.  Rather, as noted above, he argues that new service records were received after the final denial which would result in an earlier effective date.  An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  
38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2015).  

The Board finds that the claim must be denied.  The April 1998 rating decision became final, and it is not subject to revision in the absence of CUE in the decision.  38 U.S.C.A. §§ 5109A, 7104(b), 7015 (West 2014); 38 C.F.R. § 20.1100 (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in this rating decision is discussed in further detail below.  

There is no correspondence after the April 1998 denial dated prior to January 26, 2007, which can reasonably be interpreted as a formal or informal claim for service connection for a neck disorder, see 38 C.F.R. § 3.155 (2015), nor has the Veteran asserted that he submitted a subsequent claim prior to that date.  The Board has reviewed this case in great detail.  Hence, the earliest date after the April 1998 decision on which the Veteran expressed intent to reopen his claim for service connection for a neck disorder is January 26, 2007.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400 (r) (2015).  Thus, the January 26, 2007, date of receipt of the Veteran's claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400 (2015); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

Accordingly, the criteria for an effective date for service connection for a cervical spine disorder prior to January 26, 2007, are not shown to have been met, and the claim must be denied.  See 38 C.F.R. § 3.400 (q)(2), (r) (2015).  

In reaching this decision, the Board has considered 38 C.F.R. § 3.156(c) (2015) regarding obtaining relevant service department records that existed but had not been associated with the claims file when VA first decided the claim.  In such cases, VA will reconsider the claim from the date that the claim was initially filed, notwithstanding a previous denial of the claim as explained in 38 C.F.R. § 3.156(a) (2015).  

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the VA.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  

With regard to the reopening of claims and the effect on the effective date when service department reports are involved, in Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994), the Federal Circuit stated:

[W]here the claim is reopened on the basis of new and material evidence from service department reports, the VA has consistently treated it as a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid, and the award of benefits is made retroactive to the date of the original claim.  Spencer, 4 Vet. App. at 293 (citing VA G.C. Digested Opinion, July 17, 1984) (discussing 38 C.F.R. §§ 3.156 (c) and 3.400(q)(2)).  

As explained in Spencer, when a claim is reopened based on submission of service medical records it is a true "reopening" of the original claim and a review of the former disposition in light of the service department reports which were considered to have been lost or mislaid.  Id.  

In such a case, the award of benefits is made retroactive to the date of the original claim.  Spencer makes it clear that 38 C.F.R. § 3.156(c) (2015) is intended to be applicable in the situation in which VA determines that a veteran is entitled to benefits based on information provided by the service department that is later found to be incomplete or erroneous.  Id.  

That is not the case here.  The Veteran is incorrect in asserting that previously unavailable and pertinent service department records were found and added to the claim, resulting in reopening the claim.  Attempts to obtain his STRs were not successful at the time of his original claim and although additional attempts were made over the years, those efforts were also unsuccessful.  Instead, review of the record reflects that the claim was reopened based on the submission of private records dated from 1992 forward which include a recitation by the Veteran of a history of initially injuring his neck during service in a lifting accident.  His detailed reports of inservice injury corroborated vague reports at the time of his initial filing.  Such details were simply not of record in 1987, and there was nothing in the record to suggest such corroboration of his claim.  

The rating decision in 1998 specifically stated that the claim was denied in that there was no record of inservice neck injury.  It was acknowledged that the STRs were unavailable at the time.  Simply stated, there was nothing in the record to show inservice neck injury.  Moreover, no post service neck injury evidence was of record at the time of the 1998 denial.  

The private treatment records and other information provided, as detailed above, which resulted in reopening of the claim, do not, therefore, fall within the scope of 38 C.F.R. § 3.156(c) (2015) as pertinent service department records associated with claim after a final denial.  

In summary, the effective date of the award of service connection and compensation for a cervical spine disorder may not legally be earlier than January 26, 2007, the date assigned by the RO, based on the earlier effective date regulations.  

As CUE error in the April 1998 rating decision was discussed by the RO in the April 2011 rating, the Board will also discuss whether an earlier effective date may be warranted pursuant to such.  

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the existence of clear and unmistakable error as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378   (Fed. Cir. 1999).  

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).  

The Court has further stated that: 

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error .... If a claimant-appellant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error ... that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a clear and unmistakable error claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).  

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Id at 44.  Similarly, the Court has rejected as being too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See id.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.  

Again, the Veteran filed for a neck injury in October 1997.  That claim was denied in an April 1998 rating decision and the Veteran was informed of the decision at that time and his appellate rights.  He does not contend that he did not receive notice, and there is no allegation that he submitted a timely NOD or other indication of dissatisfaction with the April 1998 rating decision.  As such, the sole basis for establishing entitlement to an earlier effective date would be based on whether there was CUE in the April 1998 rating decision in the RO's failure to recognize that additional STRs were received which resulted in his claim being reopened and showing the onset of his neck disorder during service.  This argument has been discounted above.  The Veteran has made no other argument regarding his claim for entitlement to an earlier effective date for the grant of service connection for a cervical spine disorder.  

In summary, there is no allegation that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its April 1998 rating decision and, therefore, the Veteran's motion for revision of that decision must be denied.  In addition, and as discussed in greater detail above, the preponderance of the evidence is otherwise against the assignment of an effective date prior to January 26, 2007, for entitlement to service connection for a cervical spine disorder.  


ORDER

Entitlement to an effective date prior to January 26, 2007, for the grant of service connection for degenerative changes of the cervical spine, status post anterior cervical spine fusion, to include whether there was CUE in an April 1998 rating decision denying entitlement to service connection for a neck injury, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


